DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response filed on September 29, 2021 has been received and fully considered. 
	Previous claim rejection made under 35 U.S.C. 103 as unpatentable over Fascina et al. (US 20150272841 A1) as evidenced by Dow Corning 9701 Cosmetic Powder (Product Information, 2012, Dow Corning Corporation) is modified to address applicant’s amendment made to claim 33. 
Previous claim rejection made under 35 U.S.C. 103 as unpatentable over Stewart et al. (US 6197281 B1) in view of Dersh et al. (US 20160120791 A1), Fascina and DC 9701 is maintained for reasons of record. 
Previous claim rejection made under 35 U.S.C. 103 as unpatentable over Stewart, Dersh, Fascina and DC 9701 and further in view of Fisher (US 20050158258 A1) is maintained for reasons of record. 

	

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as unpatentable over Fascina et al. (US 20150272841 A1, published on October 1, 2015) (“Fascina” hereunder) as evidenced by Dow Corning 9701 Cosmetic Powder (Product Information, 2012, Dow Corning Corporation) (“DC 9701”).
Fascina discloses a pigmented sunscreen comprising 39 wt % silicone organic elastomer blends (SOEB) comprising dimethicone/bis-isobutyl PPG-20 crosspolymer in isododecane and 5 wt % dimethicone/vinyldimethicone crosspolymer. Table 1.  The reference teaches that the disclosed dimethicone/vinyldimethicone crosspolymer used in the formulation is Dow Corning 9701 Cosmetic Powder, which inherently contains silica.  See DC 9701.
Claim 33 requires that the SOEB consists of dimethicone/bis-isobutyl PPG-20 crosspolymer in isododecane.  Table 1 teaches silicone elastomer gels comprising the SOEB of the present invention and “Dimethicone; Cetearyl dimethicone”.  In response filed on January 12, 2021, applicant argues that the last two components in the disclosed gel indicates that more than one organopolysiloxane elastomer is used in the SOEB. Examiner views the argument persuasive, however, even in such case, It is well settled in patent law that combining or substituting art recognized equivalents known for the same purposes is prima facie obvious. See MPEP 2144.06. In this case, Fascina establishes that the SOEB of the present claim and cetearyl dimethicone crosspolymer in dimethicone are art-recognized functional equivalents that can be combined or interchangeably used in place of one for the other.  Thus using dimethicone/bis-isobutyl PPG-20 crosspolymer in isododecane alone in the equivalent amount of the silicone elastomer of the combination of the elastomer blends as disclosed in Table 1 for the same purpose of providing silicone elastomer gel would have been prima facie obvious.  
Amended claim 1 requires the concentration of the SOEB blend from about 55 to about 65 % of the total weight of the composition.  Fascina teaches that the amount of the silicone elastomers in the formulation can range from 0.1 to about 30 % and can be greater than about 8 %, such as from about 8 % to about 20 % by weight of the total weight of the composition since the formulation can afford high levels of silicone elastomer.  See [0029]. Here, it is viewed that such amount of the silicone elastomer refers to the total amount of the elastomer from the SOEB and dimethicone/vinyldimethicone crosspolymer based on the total weight of the final composition. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, Fascina teaches a formulation comprising 5 wt % of dimethicone/vinyldimethicone crosspolymer and 39 wt % of SOEB gel, wherein the total amount of the silicone elastomer can range from about 0.1-about 30 % or 8-20wt %.  Fascina further teaches that the concentration of the elastomer of a SOEB is about 15 %, thus a composition comprising 55wt% of the blend would have about 8.25 wt % of the silicone elastomer in the blend. Thus it is viewed that the guidance of Fascina would one of ordinary skill in the art to make a composition with the SOEB of the claimed range, and manipulating the amounts of these rheology modifiers for optimal stabilization and thickness would have only taken one of ordinary skill in the art.  It is noted that Dersh teaches that the silicone polyether elastomer provides “an increased compatibility with various organic ingredients and provide stable thickening effects due to the presence of polyoxypropylene groups”.  In this case, since the reference teaches that silicone polyether elastomer has thickening effects or changes in the rheology properties, it would be obvious that increasing its concentration increases the viscosity of the composition.  Manipulation of the silicone polyether blend to make a sunscreen product with an optimal rheology and stability would have been well within the skill in the art; no criticality of increasing the thickening agent is seen in this case.

Regarding claim 35, the pigmented compositions comprising the same colorants and all the components of the claims would be inherently or obviously visible under water.  


Claims 17-19, 22, 24-31 and  34 are rejected under 35 U.S.C. 103 as obvious over Stewart et al. (US 6197281 B1, published on March 6, 2001) (“Stewart” hereunder) in view of Dersh et al. (US 20160120791 A1, filed on October 30, 2014) (“Dersh” hereunder) and Fascina and DC 9701. 
Stewart discloses sunscreens that can be applied to a person who is wet or underwater without having to wait for the skin to dry. Such “wet appliable” sunscreens are in the form of water-in-oil emulsions or anhydrous ointment or gel. See col. 4, lines 20 – 53; col. 9, line 30 – col. 10, line 34.  The reference also discloses procedures for testing the efficacy of underwater applicable sunscreens.  See col. 13, lines 15 – 38.  The anhydrous formulations contain oil carriers, an emollient and at least one oil soluble sunscreen.  
Stewart fails to teach the sunscreen composition as defined in present claim 17. 
Dersh teaches anhydrous sunscreen composition for application onto wet skin and a method of using thereof.  To make the composition, the reference teaches using silicone organic elastomer blend comprising dimethicone/bis-isobutyl PPG-20 crosspolymer and isododecane or isohexadecane in about 0.1 to about 10 % by weight based on the total active weight of the composition.  See [0021-0023].  Dersh teaches that Dowsil EL-8050 ID is used to supply the SOEB in isododecane.  The reference teaches that the silicone polyether elastomer provides “an increased compatibility with various organic ingredients and provide stable thickening effects due to the presence of polyoxypropylene groups”.  In this case, since the reference teaches that silicone polyether elastomer has thickening effects, it would be obvious that increasing its concentration increases the viscosity of the composition.  Manipulation of the silicone polyether blend to make a sunscreen product with an optimal rheology and substantivity would have been well within the skill in the art; no criticality of increasing the thickening agent is seen in this case.
Fascina particularly discloses a pigmented sunscreen comprising 39 wt % of a SOEB comprising dimethicone/bis-isobutyl PPG-20 crosspolymer in isododecane and 5 wt % dimethicone/vinyldimethicone crosspolymer. See Table 1.  The reference teaches that the disclosed dimethicone/vinyldimethicone crosspolymer used in the formulation is Dow Corning 9701 Cosmetic Powder, which inherently contains silica.  See DC 9701. 
	Given the teachings of Stewart to use anhydrous sunscreen product on wet skin or skin underwater, one of ordinary skill in the art would have been obviously motivated to look for specific sunscreen formulation for such use.  The skilled artisan would have look to prior art such as Dersh and Fascina, as Dersh teaches anhydrous sunscreen formulation for wet skin and Fascina teaches stable anhydrous sunscreen formulation comprising the same type of silicone organic elastomer blend used for thickening effects used in Dersh. Since both Dersh and Fascina are anhydrous formulations in oil base, the skilled artisan would have had a reasonable expectation to successfully use a modified Dersh or Fascina comprising the high level of the silicone elastomer blend for the skin that is wet or underwater, in view of the combined teachings of the references.  See present claim 17.
 	Although the SPF of the Fascina formulation is not specifically disclosed, the formulation contains 13.5 wt % of organic UV filters and 18.28 wt % of titanium dioxide, an inorganic UV filters.  The reference further teaches other organic/inorganic UV filters suitable for the formulation that can be used in an amount ranging from 3-25 wt %, more preferably about 5-20 wt % and more preferably from about 10 % to about 18 wt % by weight of the composition.  See [0023-0025].  Thus formulating a sunscreen with a targeted level of UV protection would be well within the skill of the art. 
Claim 18 recites “further comprising conducting a subsequent application step of the sunscreen composition when the skin is wet from being under water, wherein the application step repels water or water droplets.”  Since Fascina teaches that film-forming polymers can be used to provide water resistance, the skilled artisan would have had a reasonable expectation of successfully applying the pigmented sunscreen of Fascina which results in water repellency.  See [0031].  Stewart also teaches that “wet-appliable” sunscreens can be also water resistant or waterproof.  See col. 3, lines 58 – 63.  
Regarding claim 19, it is obvious that the skin of the user who applies the wet-appliable sunscreen underwater would remain in contact with water. 
Regarding claims 20 and 21, Fascina teaches that the amount of the silicone elastomers in the formulation can range from 0.1 to about 30 % and can be greater than about 8 %, such as from about 8 % to about 20 % by weight of the total weight of the composition since the formulation can afford  high levels of silicone elastomer.  See [0029]. Here, it is viewed that such amount of the silicone elastomer refers to the total amount of the elastomer from the SOEB and dimethicone/vinyldimethicone crosspolymer based on the total weight of the final composition. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   In this case, since Fascina teaches a formulation comprising 5 wt % of dimethicone/vinyldimethicone crosspolymer, 39wt % of SOEB gel, wherein the total amount of the silicone elastomer can range from 8-20wt %, manipulating the amounts of these rheology modifiers for optimization would have only taken one of ordinary skill in the art.  Dow Corning 9701 teaches that the crosspolymer improves dispersion and skin feel.  It is noted that Dersh teaches that the silicone polyether elastomer provides “an increased compatibility with various organic ingredients and provide stable thickening effects due to the presence of polyoxypropylene groups”.  In this case, since the reference teaches that silicone polyether elastomer has thickening effects or changes in the rheology properties, it would be obvious that increasing its concentration increases the viscosity of the composition.  Manipulation of the silicone polyether blend and dimethicone/vinyldimethicone crosspolymer to make a sunscreen product with an optimal rheology, skin feel and substantivity would have been well within the skill in the art; no criticality of increasing the thickening agent is seen in this case.
Regarding claim 23, Fascina fails to disclose isohexadecane as the solvent in SOEB.  Dersh teaches that silicone polyether elastomers are provided in gel blended with solvents such as isododecane or isohexadecane.  See [0022]. Substituting art-recognized functional equivalent for the known purpose is prima facie obvious.  See MPEP 2144.04, II.  In the present case, since isododecane and isohexadecane are used for the same purpose as a blending solvent for the same silicone elastomer in making an anhydrous sunscreen, substituting one SOEB for the other to make a similar anhydrous sunscreen is prima facie obvious.  

Regarding claims 24-28, the Fascina formulation in Table 1 also contains organic sunscreen agents at 13.5 % by weight of the composition, including diethylamino hydroxybenozyl hexyl benzoate (DHHB) and ethylhexyl methoxycinnamate.  It is obvious that these UV filters contribute to the targeted SPF in a formulation intended to be a sunscreen.  See also [0024-0025].  
Regarding claims 29-31, the formulation also contains iron oxide in oil and titanium dioxide.  The reference specifically discloses using “iron oxides, yellow 5 and titanium dioxide is selected from the group consisting of CI 77492 , CI 77491 , CI 77499 in ricinus communis oil , CI 19140 in ricinus communis oil , CI 77891 in ricinus communis oil.”  See [0022].
Regarding claim 34, the pigmented compositions comprising the same colorants and all the components of the claims are inherently visible under water.  


Claim 32 is rejected under 35 U.S.C. 103 as obvious over Stewart, Dersh, Fascina and DC 9701 as applied to claims 17-19, 22, 24-31 and 34 as above, and further in view of Fisher (US 20050158258 A1, published July 21, 2005).
Regarding claim 32, the formulation also contains a) an emollient, ( C12-C15 alkyl benzoate), b) anti-aging agents such as ascorbic acid, c) an active ingredient (butyrospermum parkii butter), d) a preservative (phenoxyethanol) and e) powder (mica, silica, etc).   
	Fascina fails to disclose the anti-aging agents and the preservatives of the present claims b) and d). 
	Fisher teaches a method of protecting skin from aging and environmental factors, wherein the method comprises topically applying a composition comprising moisturizing agents such as lecithin, rosemary oil (rosemarinus officinalis), sunflower (helianthus annuus) seed oil; antioxidants such as ethyl ferulate, etc.  See [0061-0065].  The reference teaches adding preservatives to the composition to prevent the action of microorganisms, wherein the preservatives can be parabens.  See [0053].  
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of Fascina and further incorporate to the composition the moisturizing agents, antioxidants and preservatives as motivated by Fisher.  The skilled artisan would have been motivated to do so, as 1) both references are directed to skin protective compositions; and 2) Fisher teaches adding to such compositions moisturizing agents and antioxidants as the treatment agent and specific preservatives to protect the composition from microorganisms.  By combining the teachings of the references, the skilled artisan would have had a reasonable expectation of successfully producing a topical composition that provides moisturizing and antioxidant effects and is stable against microorganisms.     


Response to Arguments
Applicant’s arguments filed on September 29, 2021 have been considered but are unpersuasive. 
Applicant appears to characterize Stewart to teach or suggest that SOEB must be used in water-in-oil emulsions only; applicant in fact states, “Stewart explicitly teaches that these silicone elastomer blends are only required if the sunscreen composition possesses water and therefore not anhydrous.”  See remarks, p. 11.  Examiner is unable to find such teaching or suggestions in Stewart.  The fact that dimethicones are used in emulsions does not necessarily suggest SOEB, a specific blend well known to thicken an oil phase, cannot be used in anhydrous formulations.  Dersh also supports that applicant’s assertion is erroneous, as the reference patently shows that SOEB has been used in anhydrous formulations.  
Applicant further argues that there would have been no motivation to modify the Stewart formulation with Dersh and Fascina, but the actual base of teaching is that, since using anhydrous sunscreens underwater is well known, applying the same method step to use the Dersh anhydrous formulation, or obvious variations thereof, would have been prima facie obvious.  
Applicant asserts that the Dersh formulation is to be applied to dry or wet skin but not underwater.  However, underwater application necessarily requires applying the composition on wet skin.  
Applicant argues that “like all the wet skin sunscreen products in the market”, the Dersh composition doesn’t turn white when the composition is mixed with the residual water droplets on the skin.  However, adjusting the SOEB thickener to thicken the formulation and make a pigmented composition is well known per Fascina.  Applicant also admits that the claimed invention stays intact on the wet skin underwater as the composition is “stable and thick enough”.  
Regarding claim 33, applicant argues that Fascina is limited to teach SEOB in the concentration of from about 55 to about 65 % of total weight of the composition.  As indicated above in the rejection, manipulation of the silicone elastomer blend to optimize the viscosity and stability would have been well within the ordinary skill in the art. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GINA C JUSTICE/Primary Examiner, Art Unit 1617